REASONS FOR ALLOWANCE
Claims 2-16 and 18-20 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a switching roller finger follower, comprising: an inner arm assembly comprising an axle and an inner port through the axle; an outer arm assembly comprising a pair of outer arms surrounding the inner arm assembly, each of the pair of outer arms comprising an inner shoulder and an inner side facing the inner arm assembly, and each of the pair of outer arms comprising a bore in-line with the respective shoulder; a stop pin spanning between the pair of outer arms and through the inner port, the stop pin comprising a clearance fit with the inner port, and the stop pin configured to selectively pivot between the inner sides of the outer arms; at least one return spring biasing the stop pin toward the inner shoulders; a pair of retainers respectively seated in each respective bore, wherein the pair of retainers cover the respective bore so that the stop pin cannot exit the respective bore in the pair of outer arms, a pivot axle connecting the inner arm assembly to pivot; and a latch assembly comprising a latch selectively movable from a latched position latching the inner arm assembly to move dependent with the outer arms to an unlatched position unlatching the inner arm assembly to pivot independent of the outer arms, as required by claim 4; a method of select-fitting a stop pin within a switching roller finger follower, comprising: biasing an inner arm assembly toward a starting position with respect to an outer arm assembly; gauging the starting position with a calibratable device; selecting a stop pin of a diameter that sets the inner arm assembly in the starting position; and inserting the stop pin through a bore in the outer arm assembly and into an inner port within the inner arm assembly to set a gap between the stop pin and the inner port to thereby set the inner arm assembly at the starting position, wherein the stop pin is inserted into the inner port so that the stop pin is pivotable between inner sides of the outer arm assembly, and inserting a retainer into the bore to cover the bore, as required by claim 13; and  method for setting lash of a switching roller finger follower, comprising: biasing an inner arm assembly toward a starting position with respect to an outer arm assembly, the inner arm assembly comprising an axle, an inner port through the axle, and a first stop pin of a first diameter that limits the travel of the inner arm assembly toward the starting position, the stop pin configured to pivot away from the starting position between inner sides of the outer arm assembly, the stop pin comprising a clearance fit within the inner arm assembly, the stop pin spanning between the pair of outer arms and through the inner port, the stop pin comprising a clearance fit with the inner port, the stop pin configured to selectively pivot between the inner sides of the outer arms, the outer arm assembly comprising a pair of outer arms surrounding the inner arm assembly, each of the pair of outer arms comprising an inner shoulder and an inner side facing the inner arm assembly, and each of the pair of outer arms comprising a bore in-line with the respective shoulder; biasing the stop pin toward the inner shoulders with at least one return spring; gauging the starting position with a calibratable device; exchanging the first stop pin within the inner arm assembly with a second stop pin of a second diameter that re-sets the starting position of the inner arm assembly; and inserting a pair of retainers respectively into each bore of the pair of outer arms so that the stop pin cannot exit through each bore, as required by claim 15.  Spath et al. (U.S. Patent No. 7,882,814 B2), Vance et al. (WO 2017/024249 A1), and Uckermark et al. (U.S. Patent No. 10,253,657 B2) do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, the stop pin inserted through a bore in the outer arm assembly and into an inner port within the inner arm assembly to set a gap between the stop pin and the inner port, wherein the stop pin is inserted into the inner port so that the stop pin is pivotable between inner sides of the outer arm assembly, and a retainer being inserted into the bore to cover the bore.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D YABUT/Primary Examiner, Art Unit 3656